Citation Nr: 0829413	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  95-19 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUES

1.  Entitlement to service connecting for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  

3.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to April 
1974 when he was discharged under honorable conditions.  He 
served in the Republic of Vietnam from June 1, 1971 to 
February 27, 1972.  He had 242 days lost in October 1970, 
from January 1971 and February 1971, from September to 
December 1972, from January 1973 to March 1973 and additional 
days lost subsequent to normal "ETS" from November 1973 to 
April 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
RO in Cleveland, Ohio.  Jurisdiction of the claims files 
currently resides with the RO in Baltimore, Maryland.

In November 2006, the Board remanded the instant claims to 
the RO for additional development of the record.  



FINDINGS OF FACT

1.  The currently demonstrated bilateral hearing loss and 
tinnitus are shown as likely as not to have had their 
clinical onset during service.  

2.  The veteran is not show to have engaged in combat with 
the enemy in connection with his service in the Republic of 
Vietnam.  

3.  The veteran is not shown to have a verified or 
potentially verifiable stressor event to support a diagnosis 
of PTSD.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by bilateral hearing loss is due to 
disease or injury that was incurred in active service.  38 
U.S.C.A. §§ 1110, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in active service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).  

3.  The veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated 
by his period active service.  38 U.S.C.A. §§ 1110, 1154(b) 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  



       Duty to Notify


The proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  

The proper notification should also invite the claimant to 
provide any evidence in his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, also, 
the United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004).  

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal. 
Id.  

With regard to the service connection issues decided below, 
VA provided the veteran with pre-adjudication notice on the 
Pelegrini II VCAA elements in a May 2001 letter.  

The letter informed the veteran to let VA know of any 
evidence he thought would support his claims, that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity, and told 
him where to send what "we need."  

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  By a January 2007 letter, the RO informed the 
veteran of the Dingess elements involving disability ratings 
and effective dates.  Id.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  As stated above, the veteran was provided 
pre-adjudication VCAA notice via a May 2001 letter.  Id.  


	Duty to Assist

Regarding VA's duty to assist the appellant with his claims 
on appeal, relevant service medical and personnel records, 
post-service private and VA medical reports and statements, 
and Social Security Administration records have been 
associated with the claims files.  

Regarding the veteran's claim for service connection for 
PTSD, the RO attempted to verify the veteran's claimed 
stressor through the United States Army & Joint Services 
Records Research Center (JSRRC) (formerly known as the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR).  

A copy of the JSRRC's July 2002 response has been associated 
with the claims files.  In addition, in April 2008, the 
veteran indicated that he did not have any additional 
evidence to submit in support of the service connection 
claims decided in the decision below.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the veteran's service connection claims 
discussed in the decision hereinbelow. 




II.  Relevant Laws and Regulations

	Service connection-general criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§3.303(a) (2007).  


	Presumptive Service Connection-criteria

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease, such as 
sensorneural hearing loss and tinnitus, to a degree of 10 
percent within one year from the date of termination of 
service, establishes a rebuttable presumption it was incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113; (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).  


       Hearing Loss-criteria

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 
Hertz are 40 decibels or greater; the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores are 94 percent or less.  38 
C.F.R. § 3.385.  


	PTSD criteria

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 
128 (1997).  


	Combat criteria

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 
38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran 's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996).  

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Just 
because a physician or other health professional accepted 
appellant's description of his in-service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  

That being said, a stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  The 
fact that a veteran who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (base subjected to rocket 
attacks during time that veteran was stationed at the base).  
In other words, the veteran's presence with the unit at the 
time such attacks occurred corroborates his statement that he 
experienced such attacks personally.  


III.  Analysis

1.  Bilateral Hearing Loss and Tinnitus

The veteran asserts that his current has bilateral hearing 
loss and tinnitus as a result of serving as a combat engineer 
during active service in the RVN.  More specifically, he 
maintains that he was present in a bunker when lit was hit by 
enemy mortar rounds, resulting in bleeding from the ears, a 
hearing loss and symptoms of tinnitus.  He denies having had 
any post-service noise exposure outside the use of power 
tools. 

The service treatment record shows that, at the time of his 
enlistment examination in June 1970, an audiometric 
evaluation revealed thresholds in decibels, at 500, 1000, 
2000, and 4000 hertz (Hz) as 30, 15, 15, and 5 in the right 
ear, and 35, 20, 15, 30 in the ear, respectively.  No speech 
discrimination score was recorded.  In the Summary and 
Defects section of the report, the examiner noted that the 
veteran had a "hearing defect."  He was given an H-2 
profile.  

The veteran was found qualified for service.  When seen for 
an unrelated disability in April 1973, the veteran denied 
having any tinnitus, ear congestion, earaches or drainage of 
the ears.  He did report having decreased hearing of the 
ears.  An assessment of otitis externa was entered. 

The remainder of the service medical records, to include a 
February 1974 service discharge examination report, make no 
reference to any complaints, diagnosis or treatment for 
hearing loss, tinnitus or any other significant trauma or 
injury to the ears, such as bleeding of the ears.  In fact, 
the veteran's ears were evaluated as "normal" at discharge.  

On a Report of Medical History, dated in February 1974, the 
veteran indicated that he had had ear, nose or throat 
trouble.  He described his overall health as "poor."  

Although the veteran's service entrance audiogram showed a 
hearing deficit, a hearing loss disability for VA 
compensation purposes was not found.  See Hensley v. Brown, 5 
Vet App 155 (1993) (holding that decibel losses of between 15 
and 30 were indicative of some hearing loss, but not 
disability).  Accordingly, the presumption of soundness is 
not rebutted, at least as far as the veteran's ears are 
concerned.  38 U.S.C.A. § 1111 (West 2002).  

After a review of the evidence of record, the Board finds 
that the evidence is in relative equipoise in showing that 
the current bilateral hearing loss disability and tinnitus 
are related to the exposure to acoustic trauma during the 
veteran's period of active military service.  

Significantly, an in-service notation of decreased hearing by 
the veteran's own account was reported in April 1973.  He 
also indicated having trouble that might have been due to ear 
problems at separation.  

An October 2000 VA outpatient report contains a notation and 
assessment of bilateral asymmetrical sensorineural hearing 
loss, worse in the left ear, and tinnitus.  In addition, a VA 
hospitalization report noted that the veteran had a bilateral 
sensorineural hearing that was likely due to noise exposure.  

By extending the benefit of the doubt to the veteran in this 
case, service connection for a bilateral hearing loss and 
tinnitus is warranted.  


2.  PTSD

The veteran asserts that his PTSD is the result of stressful 
events that occurred in the RVN.  In pertinent part, he was 
present in a bunker that was destroyed by an enemy mortar 
rounds while assigned to the Headquarters and Headquarters 
Company (HHC), 92nd Engineering Battalion from October 1971 
to February 1972.

The service personnel records show that the veteran served on 
active duty in the United States Army from June 1970 to April 
1974; he performed service in the RVN from June 1, 1971 to 
February 27, 1972.  His military occupational specialty was 
that of wheel vehicle mechanic.  

During service in RVN, the veteran was initially assigned to 
Company B 864th Engineering Battalion (Construction).  He was 
later transferred to Company C, 299th Engineering Battalion 
("Cbt") and Headquarters and Headquarters Company (HHC), 
92nd Engineering Battalion (92nd Engr. Bn.)(Construction) in 
late June and mid-October 1971, respectively.  

The veteran asserts that he received the Purple Heart Medal 
for wounds received in combat, but this is not confirmed by 
the evidence of record.  The records do not denote that the 
veteran received any medals, awards or decorations indicative 
of combat.  (see, response from NPRC and USASCRUR, dated in 
March and July 2002, respectively).  It was also noted that 
the veteran was absent without leave (AWOL) for 242 days 
during his period of military service.  

The veteran's service medical records are devoid of any 
psychiatric treatment, diagnosis, or complaints while on 
active duty.  They also do not show that the veteran received 
treatment for any wounds or other combat-related injuries, 
such as those sustained from a bunker-related injury.  

A review of the post-service medical evidence of record shows 
that in December 2000, VA initially diagnosed the veteran 
with major depressive episode with psychotic features, which 
was later amended to include PTSD, after he reported having 
been involved in combat in the RVN.  (see, VA outpatient 
report, dated in December 2000).  

At the outset, the Board finds that the circumstances of the 
veteran's service during RVN do not support a finding that he 
engaged in combat.  In reaching the foregoing determination, 
the Board observes that the veteran did not receive any 
medals or awards denoting combat.  

As noted previously, the record is devoid of any evidence 
that the veteran received any medals, awards or decorations 
indicative of combat.  (see, responses from National 
Personnel Records Center (NPRC) and JSRRC, dated in March and 
July 2002, respectively, reflecting that the veteran was not 
awarded the Purple Heart Medal).  

In addition, the service medical records are devoid of any 
evidence that the veteran received treatment for any wounds 
or other combat-related injuries, such as those sustained 
from a bunker-related injury.  As the veteran is not shown to 
have engaged in combat with the enemy, there must be 
independent evidence verifying his claimed in-service 
stressors to support a diagnosis of PTSD.  38 U.S.C.A. 
§ 1154(b); West v. Brown, 7 Vet. App. 70 (1994). 38 C.F.R. 
§ 3.304(f).  

Thus, because this case turns on whether there is any 
credible evidence supporting the incurrence of any event 
identified by the veteran as stressor (i.e., having sustained 
injuries after a bunker was hit by enemy mortar rounds), it 
is necessary to address whether there is sufficient 
corroboration of his claimed incidents.  

After a careful review of the evidence, the Board finds that 
there is not sufficient independent corroboration of the 
reported stressor event (i.e., bunker-related incident) in 
this case.  In reaching this determining, the Board is not 
required to accept either the veteran's uncorroborated 
account of alleged in-service stressful experience, or the 
opinion of VA examiner, who, relaying on the history related 
by the veteran, has diagnosed the veteran has having PTSD.  
See, Samuels v. West, 11, Vet. App. 433, 435-36 (1998); Swann 
v. Brown, 5 Vet. App. 229, 233 (1933).  

Here, the RO attempted to verify the veteran's claimed 
stressors through the JSRRC.   A July 2002 response, JSRRC 
indicated that the veteran was assigned to the 92nd Engr. Bn. 
from October 14, 1970 through February 24, 1972.  The 
Operational Report-Lessons Learned (OR-LL), submitted by the 
92nd Engr. Bn. for the time period ending October 31, 1971, 
show that the unit was located at Long Binh and that its 
mission included constructing and rehabilitating roads, 
airfields and structures.  The OR-LL stated that unit 
elements sustained combat actions during the reporting 
period, but a bunker collapse was not mentioned.  

In its report, JSRRC also noted that the National Archives 
and Records Administration (NARA) did not maintain OR-LLs and 
Daily Staff Journals, submitted by the 92nd Eng Bn. for 
November 1981 to January 1972, OR-LLs, submitted by the 159th 
Engineering Group for November 1971 to January 1972 or unit 
records, prepared by the 18th Engineering Brigade, the higher 
headquarters of the 159th Engineering Group for May 1971 to 
January 1972.  

Finally, JSRRC indicated that the OR-LLs, submitted by the 
Headquarters, Special Troops, United States Army Vietnam for 
the time period ending April 30, 1972, did show that enemy 
actions/rounds were sustained in the "area of Bunkers" in 
November 1971 and December 1972, but that no causalities were 
reported during said incidents.  (see, July 2002 JSRRC 
response).  

Unfortunately, in this matter, the Board finds that the 
evidence does not support a finding that the veteran was 
exposed to a verified or potentially verifiable stressor 
event during service.  

While he has been diagnosed with PTSD due to reports of an 
in-service stressor event, this diagnosis was invalid in the 
absence of any verification of the stressor.  

In the absence of a stressor or a valid diagnosis of PTSD, 
the claim of service connection for PTSD must be denied.  
38 C.F.R. § 3.304(f).  



ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  

Service connection for PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


